                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES of AMERICA,                  )
                                           )
                   Plaintiff,              )
vs.                                        )
                                           )    Case No. 18-cr-30177-SMY-11
JAIME REYES JACOBO,                        )
                                           )
                   Defendant.              )

               ORDER MODIFYING CONDITIONS OF RELEASE

PROUD, Magistrate Judge:

      The conditions of defendant’s release are modified by the addition of the

following conditions:

      1.    Defendant shall refrain from any use or unlawful possession of a
      narcotic drug or other controlled substance as defined in 21 U.S.C. § 802,
      unless prescribed by a licensed medical practitioner.

      2.    Defendant shall submit to any method of testing required by the U.S.
      Probation/Pretrial Services Office for determining use of a prohibited
      substance.

      3.    Defendant shall refrain from obstructing or attempting to obstruct or
      tamper, in any fashion, with the efficiency and accuracy of any prohibited
      substance testing which is required as a condition of release.

      4.    Defendant shall participate in a program of inpatient or outpatient
      substance abuse therapy and counseling if deemed necessary.

      IT IS SO ORDERED.

      DATED: March 13, 2019.


                                           s/ Clifford J. Proud
                                           CLIFFORD J. PROUD
                                           U. S. MAGISTRATE JUDGE
